Judgment, Supreme Court, New York County, rendered October 12, 1973, convicting defendant, after a jury trial, of robbery in the first and second degrees, grand larceny in the third degree (two counts) and possession of a weapon, unanimously modified, on the law, to the extent of reversing defendant’s conviction of the crime of possession of a weapon, vacating the one-year sentence imposed thereon and dismissing said count of the indictment. Except as so modified, said judgment is affirmed. The evidence adduced at the trial was insufficient to support the finding that appellant possessed the revolver displayed by the accomplice or that, with the requisite mental culpability, he solicited, requested, commanded, importuned or intentionally aided another in the possession thereof. (Penal Law, § 20.00.) We have examined the other points raised by appellant and find them without merit. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.